Citation Nr: 0944784	
Decision Date: 11/24/09    Archive Date: 12/04/09

DOCKET NO.  04-16 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
bilateral hearing loss, to include on an extra-schedular 
basis pursuant to 38 C.F.R. § 3.321.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel




INTRODUCTION

The Veteran had active military service from November 1950 to 
April 1952. 

This appeal to the Board of Veterans' Appeals (Board) arose 
from a May 2003 rating decision in which the RO, inter alia, 
granted service connection and assigned an initial 10 percent 
rating for bilateral hearing loss, effective November 1, 2002 
(the date of the claim for service connection).  In August 
2003, the Veteran filed a notice of disagreement (NOD) with 
the initial rating assigned, and the RO issued a statement of 
the case (SOC) in April 2004.  The Veteran filed a 
substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals) in May 2004.

Because the appeal involves disagreement with the initial 
rating assigned following the grant of service connection for 
bilateral hearing loss, the Board has characterized this 
matter in light of the distinction noted in Fenderson v. 
West, 
12 Vet. App. 119, 126 (1999) (distinguishing initial rating 
claims from claims for increased ratings for already service-
connected disability).  

In September 2004, the RO requested extra-schedular 
consideration by the Director of Compensation and Pension 
(C&P) Service, pursuant to 38 C.F.R. § 3.321(b)(1).  
Subsequently, the Director determined that an extra-schedular 
evaluation was not warranted (as reflected in a March 2005 
decision).  The RO, in turn, issued a March 2005 rating 
decision denying an extra-schedular rating for bilateral 
hearing loss and the Veteran expressed his continued 
disagreement with disability rating assigned.  

In an April 2006 decision, the Board denied a higher rating 
for bilateral hearing loss on schedular and extra-schedular 
bases.  The Veteran, in turn, appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  In a March 2009 Panel Decision, the Court vacated 
the Board's April 2006 decision and remanded the matter to 
the Board for further proceedings consistent with the 
decision.  

In August 2009, the Veteran's attorney requested, and the 
Board granted, a request for a 60-day extension to submit 
additional evidence and argument pertaining to this appeal.  
In October 2009, the Veteran's attorney submitted additional 
argument and evidence to the Board.  

The record reflects that the Veteran was previously 
represented by Massachusetts Department of Veteran Services.  
In a June 2009 VA Form 21-22a (Appointment of Individual as 
Claimant's Representative), he appointed Daniel G. Krasnegor, 
a private attorney, as his representative.  The Board 
recognizes the change in representation.

For the reasons expressed below, the matter on appeal (now 
characterized as a single issue) is being remanded to the RO.  
VA will notify the appellant when further action, on his 
part, is required.


REMAND

In light of points raised in the Court's decision, and review 
of the claims file, the Board finds that further RO action on 
this matter is warranted.

Under the applicable criteria, ratings for hearing loss are 
determined in accordance with the findings obtained on 
audiometric evaluation.  Ratings for hearing impairment range 
from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000; 2,000; 3,000; and 
4,000 cycles per second.  To evaluate the degree of 
disability from hearing impairment, the rating schedule 
establishes eleven auditory acuity levels designated from 
Level I for essentially normal acuity through Level XI for 
profound deafness.  
38 C.F.R. § 4.85, DC 6100 (2009).  Hearing tests are to be 
conducted without hearing aids, and the results of above-
described testing are charted on Table VI and Table VII.  See 
38 C.F.R. § 4.85 (2009).  Exceptional patterns of hearing 
impairment are addressed in 38 C.F.R. § 4.86 (2009).

In this case, VA audiological testing conducted in March 2003 
and April 2004 corresponds to a 10 percent schedular rating 
for bilateral hearing loss.  See 38 C.F.R. § 4.85, 4.86.  The 
Veteran's attorney argues that a higher, 40 percent rating is 
warranted based on the results of July 2004 private 
audiological testing; however, the results of this testing 
are reported in graph (versus numeric) form.  The Board 
points out that VA is precluded from applying these graphic 
representations to audiometric data.  See Kelly v. Brown, 7 
Vet. App. 471 (1995).  Also, although the Veteran's 
representative argues that speech discrimination scores were 
52 percent in each ear (rather than 80 percent, which was 
previously noted by the Board), it unclear whether the 
Maryland CNC speech discrimination test was used as 
prescribed by 38 C.F.R. § 4.85.  Nonetheless, the cited 
results, along with reported discrimination scores, appear to 
reflect a possible worsening of the Veteran's bilateral 
hearing loss since the (most recent) March 2004 VA 
evaluation.    

Further, as noted in the Court's decision, a determination of 
whether a claimant is entitled to an extra-schedular rating 
under § 3.321(b) is a three step inquiry.  Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  If the RO or Board determines 
that (1) the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology, and (2) 
the disability picture exhibits other related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then (3) the case must be referred to an 
authorized official to determine whether, to accord justice, 
an extra-schedular rating is warranted.  Id.  

Although the functional effects of hearing loss are pertinent 
to the matter of entitlement to a higher rating on an extra-
schedular basis (see, e.g., Martinak v. Nicholson, 21 Vet. 
App. 449, 455 (2007)), here, neither the April 2003 nor the 
March 2004 VA audiological evaluation report reflects 
findings pertinent to the functional effects of this 
Veteran's bilateral hearing loss.

Thus, in view of possible worsening disability and the 
deficiencies noted above, the Board finds that VA examination 
with audiological testing, and medical comment as to the 
functional effects of the Veteran's hearing loss, is needed 
to resolve the claim for a higher rating, to include on an 
extra-schedular basis.  See 38 C.F.R. § 5103A (West 2002); 38 
C.F.R. § 3.159 (2009); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

Accordingly, the RO should arrange for the Veteran to undergo 
VA Ear, Nose and Throat (ENT) examination, with audiological 
testing, by an appropriate physician, at a VA medical 
facility.  The Veteran is hereby notified that failure to 
report to the scheduled examination and/or testing, without 
good cause, may result in a denial of the claim for a higher 
initial rating for bilateral hearing loss (as the original 
claim will be adjudicated on the basis of the evidence of 
record).  See 38 C.F.R. § 3.655 (2009).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the Veteran fails to report to the 
scheduled examination and/or testing, the RO should obtain 
and associate with the claims file (a) copy(ies) of the 
notice(s) of the date and time of the appointment(s) sent to 
him by the pertinent VA medical facility.

Prior to arranging for further examination and testing, the 
RO should arrange to have the July 2004 audiological testing 
results translated by a certified specialist to numerical 
form.

The RO should also obtain and associate with the claims file 
all outstanding VA treatment records.  The claims file 
includes VA outpatient treatment records from the Boston VA 
Medical Center (VAMC) dated through November 2003.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Hence, the RO must obtain from the Boston VAMC 
any records pertinent to the Veteran's hearing loss since 
November 2003, following the current procedures prescribed in 
38 C.F.R. § 3.159(c) as regards requests for records from 
Federal facilities. 

Furthermore, to ensure that all due process requirements are 
met, and that the record before the examiner is complete, the 
RO should also give the appellant another opportunity to 
present information and/or evidence pertinent to the claim on 
appeal.  The RO's notice letter to the appellant should 
explain that he has a full one-year period for response.  See 
38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 
5103(b)(3) (West Supp. 2009) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the appellant provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2009).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act (VCAA).  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full VCAA compliance.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development or notification action deemed warranted by 
the VCAA prior to adjudicating the claim on appeal.  The RO's 
adjudication of the claim should include consideration of 
whether "staged rating" (assignment of different ratings 
for distinct periods of time, based on the facts found) 
pursuant to Fenderson (cited to above), is appropriate.

Thereafter, unless the claim in granted to the Veteran's 
satisfaction, the RO should refer the matter of the Veteran's 
entitlement to a higher rating for bilateral hearing loss on 
extra-schedular basis, pursuant to 38 C.F.R. § 3.321(b), to 
the Director of C&P Service or the Undersecretary for 
Benefits for consideration in light of additional evidence 
received.

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:

1.  The RO should have a certified 
specialist translate the graphical 
displays of results of private audiometry 
testing in July 2004 from graph to 
numerical form.

2.  The RO should obtain from the Boston 
VAMC all records of evaluation and/or 
treatment for the Veteran's bilateral 
hearing loss, since November 2003.  The RO 
must follow the procedures set forth in 38 
C.F.R. 
§ 3.159(c) with respect to requesting 
records from Federal facilities.  All 
records/responses received should be 
associated with the claims file.  

3.  The RO should send to the Veteran and 
his attorney a letter requesting that the 
Veteran provide sufficient information, 
and if necessary, authorization, to enable 
it to obtain any additional evidence 
pertinent to the claim for a higher 
initial rating for bilateral hearing loss, 
to include on an extra-schedular basis.  
The RO should explain the type of evidence 
that is the Veteran's ultimate 
responsibility to submit.

The RO's letter should clearly explain to 
the Veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

4.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. § 
3.159.  All records and responses received 
should be associated with the claims file.  
If any records sought are not obtained, the 
RO should notify the Veteran and his 
attorney of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action to 
be taken.

5.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the Veteran to undergo 
VA ENT examination, by an appropriate 
physician, at a VA medical facility.  The 
entire claims file, to include a complete 
copy of this REMAND, must be made available 
to the physician designated to examine the 
Veteran, and the examination report should 
include discussion of the Veteran's 
documented medical history and assertions.

All appropriate tests and studies (to 
include audiometry and speech 
discrimination testing) should be 
accomplished (with all results made 
available to the examining physician prior 
to the completion of his or her report), 
and all clinical findings should be 
reported in detail.  Based on consideration 
of the testing results and the Veteran's 
documented history and assertions, the 
physician should describe the functional 
effects caused by bilateral hearing loss.

The physician should set forth all testing 
and examination reports, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) report.

6.  If the Veteran fails to report to the 
scheduled examination and/or testing, the 
RO must obtain and associate with the 
claims file (a) copy(ies) of any notice(s) 
of the date and time of the examination 
and/or testing, to him by the pertinent VA 
medical facility.

7.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).

8.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO 
should adjudicate the claim for a higher 
initial rating for bilateral hearing loss, 
to include on an extra-schedular basis, 
pursuant to 38 C.F.R. § 3.321(b), in light 
of all pertinent evidence and legal 
authority.  The RO's adjudication of the 
claim should include consideration of 
whether staged rating, pursuant to 
Fenderson (cited to above), is 
appropriate.

9.  Thereafter, unless the claim for 
higher rating is granted to the Veteran's 
satisfaction, the RO should refer the 
matter of the Veteran's entitlement to a 
higher rating for bilateral hearing loss 
on extra-schedular basis, pursuant to 38 
C.F.R. § 3.321(b), to the Director of C&P 
Service or the Undersecretary for Benefits 
for consideration in light of additional 
evidence received.  
		
10.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and his attorney an appropriate 
supplemental SOC (SSOC) that includes 
clear reasons and bases for all 
determinations, and afford them an 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


